Case 1:18-cr-00333-JGK Document 200 Filed 01/15/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
18-cr-333 (JGK)
- against -
ORDER
AKSHAY AIYER,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court has issued an Amended Opinion and Order amending
the Opinion and Order dated January 13, 2020. The Amended
Opinion and Order replaced the first sentence of the first full
paragraph on page 17 to read as follows: “Indeed, the interview
of Juror No. 3 confirmed the decision not to conduct further
inquiries.”

SO ORDERED.

Dated: New York, New York
January 15, 2020

 

n_(,- Mob

eon G. Koeltl
United States District Judge

 
